DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12h” and "12a" in the specification and “12n” in the drawings have all been used to designate the “projection.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar to” in claim 10 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the external shape of the overhead portion indefinite.
The limitation “similarity between the housing-side identification portion and either one of the first identification portion and the second identification portion is higher than similarity between the housing-side identification portion and other one of the first identification portion and the second identification portion.” in claim 11 is a relative phrase which renders the claim indefinite. The term “similarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the housing side identification portion indefinite.
Claim 12 is rejected to as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al (US 20060288948) in view of Ito et al. (2017/0027110).
Regarding Claim 1, Ikegami teaches an animal litter box (pet litter box 100) having a front-back direction, a left-right direction, and an up-down direction that are orthogonal to each other (Figure 1A), the animal litter box comprising: a tray housing (not labeled, Figure 1B) including a urine passage portion (bottom part 102) and an insertion opening (Figure 1B), the urine passage portion having a plurality of holes (plurality of holes 103) through which urine pass downward, 
Ikegami fails to teach the tray including an identification portion in a part of the tray other than the absorbent- body placement surface, the identification portion being for identifying one side and an other side in the front- back direction.
However, Ito teaches the tray including an identification portion (RF tag 82) in a part of the tray other than the absorbent-body placement surface (Figure 11), the identification portion being for identifying one side and an other side in the front-back direction (Figure 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal tray of Ikegami with the tray with an identification portion as taught by Ito, in order to ensure the user replaces the tray in the correct direction.
Regarding Claim 3, Ikegami in view of Ito teaches the animal litter box of Claim 1.
Ikegami fails to teach the tray, wherein the identification portion is disposed on an upper surface of the tray.
However, Ito teaches the tray, wherein the identification portion (RF 82) is disposed on an upper surface of the tray (Figure 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion on the top side as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding Claim 4, Ikegami in view of Ito teaches the animal litter box of Claim 3.
Ikegami fails to teach the tray, wherein the identification portion is disposed within an area of the tray in the left-right direction, the area corresponding to a width of the urine passage portion in the left-right direction.
However, Ito teaches they tray, wherein the identification portion (82) is disposed within an area of the tray in the left-right direction, the area corresponding to a width of the urine passage portion in the left-right direction (Figure 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion on the width portion as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding Claim 5, Ikegami in view of Ito teaches the animal litter box of Claim 1. Ikegami further teaches the animal litter box, wherein the tray has end regions on both sides in the front-back direction between which the absorbent-body placement surface is interposed (front wall 111a and backwall 111b; Figure 1B).
Ikegami fails to teach each of the end regions including a handle, and the identification portion is disposed in each of the end regions.
However, Ito teaches each of the end regions including a handle (handle parts 12), and the identification portion is disposed in each of the end regions (RF tag 13 being one ID portion, and the lack of an RF tag on the other side being the second ID portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion in each end region as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70, and to have provided the tray of Ikegami with the handles of Ito, in order to make it easy for the user to remove and return the tray to the litter box.
Regarding Claim 7, Ikegami in view of Ito teaches the animal litter box of Claim 5.
Ikegami fails to teach the tray, wherein the identification portion is a protruding portion, and a protruding height of the identification portion is smaller than or equal to a height of the handle.
However, Ito teaches the tray, wherein the identification portion is a protruding portion (RF tag 13), and a protruding height of the identification portion is smaller than or equal to a height of the handle (handle 12; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the identification portion of modified Ikegami with the protruding identification portion of Ito, in order for a variety of users, such as those with vision difficulties to quickly determine the correct orientation of the tray.
Regarding Claim 15, Ikegami in view of Ito teaches the animal litter box of Claim 1. Ikegami further teaches the animal litter box, wherein the identification portion is either one of a protruding portion or a recessed portion (protrusion 116), and the identification portion is formed on or in a lower surface of the tray (Figure 5F).
Regarding Claim 17, Ikegami in view of Ito teaches the animal litter box of Claim 1.
Ikegami fails to teach the tray, wherein the identification portion is disposed at a position that is visible from outside in a state where the tray is housed in the tray housing.
However, Ito teaches the tray, wherein the identification portion (RF tag 13) is disposed at a position that is visible from outside in a state where the tray is housed in the tray housing (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion in a visible location as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 2, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Ito as applied to claim 1 above, and further in view of Takagi et al. (US 2017/0367294).
Regarding Claim 2, Ikegami in view of Ito teaches the animal litter box of Claim 1.
Ikegami fails to teach the tray, wherein the identification portion is disposed at a position that is not visible from outside in a state where the tray is housed in the tray housing.
However, Takagi teaches the tray, wherein the identification portion (engaging part 130fp) is disposed at a position that is not visible from outside in a state where the tray is housed in the tray housing (Figures 1A and 1B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion not visible as taught by Takagi, in order to improve the aesthetic appearance of the litter box, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding Claim 9, Ikegami in view of Ito teaches the animal litter box of Claim 1.
Ikegami fails to teach the animal litter box, wherein an overhead portion that is directly above the insertion opening of the tray housing is recessed backward, and the identification portion passes below the overhead portion when the tray is being pulled out.
However, Takagi teaches the animal litter box, wherein an overhead portion (concave face 20fk) that is directly above the insertion opening of the tray housing is recessed backward (Figure 2), and the identification portion passes below the overhead portion when the tray is being pulled out (“the lower container 20 has formed a concave face 20fk concaved rearward adjacent above the insert hole 20fh.” Paragraph [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the insertion opening of Ikegami with the overhead portion of Takagi, in order to create a clearance where the user’s hand can easily grasp the tray for removal.
Regarding Claim 10, Ikegami in view of Ito and Takagi teaches the animal litter box of Claim 9.
Ikegami fails to teach the animal litter box, wherein an external shape of the overhead portion when seen from front is similar to an external shape of the identification portion.
However, Takagi teaches the animal litter box, wherein an external shape of the overhead portion when seen from front is similar to an external shape of the identification portion (30fk is similar in shape to 20fk; Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Ikegami with the external shape of the overhead portion similar to the external shape of the identification portion as taught by Takagi, in order to improve the aesthetic appearance of the litter box, since there is 
Regarding Claim 14, Ikegami in view of Ito teaches the animal litter box of Claim 1.
Ikegami fails to teach the animal litter box, wherein the tray includes a pair of storing portions on both sides in the left-right direction, the storing portions being recessed downward, and the identification portion is disposed at a position that is between the pair of storing portions and that is higher than bottom surfaces of the pair of storing portions.
However, Takagi teaches the animal litter box, wherein the tray includes a pair of storing portions (space 30fa) on both sides in the left-right direction, the storing portions being recessed downward (Figure 7A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray of Ikegami with the storing portions of Takagi, in order to for the user to place deodorizers or additional supplies in a convenient location.
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located between the storing portions, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Ito as applied to claim 5 above, and further in view of Chevigny et al. (WO 2017/008168).
Regarding Claim 6, Ikegami in view of Ito teaches the animal litter box of Claim 5.
Ikegami fails to teach the animal litter box according to Claim 5, wherein the identification portion is disposed between the handle and the absorbent-body placement surface.
However, Chevigny teaches the animal litter box, wherein the identification portion (thin side vs wide side as shown circled in the edited Figure 14c below) is disposed between the handle and the absorbent-body placement surface (Figure 14c).

    PNG
    media_image1.png
    359
    574
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located between the handle and absorbent layer as taught by Chevigny, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Ito as applied to claim 1 above, and further in view of Soguo et al. (US 2015/0075439) and Takagi et al. (US 2017/0367294).
Regarding Claim 11, Ikegami in view of Ito teaches the animal litter box of Claim 1.
Ikegami fails to teach the animal litter box, wherein the tray includes a first identification portion on the one side in the front-back direction and a second identification portion on the other side in the front-back direction, the second identification portion being different from the first identification portion, the tray housing includes a housing-side identification portion on the front surface, and similarity between the housing-side identification portion and either one of the first identification portion and the second identification portion is higher than similarity between the housing-side identification portion and other one of the first identification portion and the second identification portion.
However, Soguo teaches the animal litter box, wherein the tray (litter container 11) includes a first identification portion on the one side (handle on front side) in the front-back direction and a second identification portion on the other side (notch on rear side; shown below in edited Figure 2) in the front-back direction, the second identification (notch) portion being different from the first identification portion (handle).

    PNG
    media_image2.png
    139
    264
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray if Ikegami with two different identification portions of Soguo, in order for the user to quickly determine the correct orientation of the tray, no matter which direction it is facing.
Additionally, Takagi teaches the tray housing includes a housing-side identification portion on the front surface (concave face 20fk), and similarity between the housing-side identification portion and either one of the first identification portion (recessed part 30fk) and the second identification portion is higher than similarity between the housing-side identification portion and other one of the first identification portion and the second identification portion (30fk is similar in shape to 20fk; Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal litter box of Ikegami with the housing side identification portion of Takagi, in order for the user to easily determine which direction the tray needs to be replaced from, and to make the identification portions similar in shape as taught by Takagi, in order increase the aesthetic appearance of the litter box, since 
Regarding Claim 12, Ikegami in view of Ito, Soguo, and Takagi teaches the animal litter box of Claim 1.
Ikegami fails to teach the animal litter box, wherein the first identification portion has a shape that represents a part of an upper body of an animal, and the second identification portion has a shape that represents a part of a lower body of the animal, and the housing-side identification portion has a shape that represents the part of either one of the upper body and the part of the lower body.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shapes of the identification portions, in order to increase the aesthetic appearance of the litter box, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Ito as applied to claim 1 above, and further in view of Carroll et al. (WO 2016/164868).
Regarding Claim 13, Ikegami in view of Ito teaches the animal litter box of Claim 1. Ikegami further teaches the animal litter box, wherein the animal litter box comprises an access opening (opening 121) for an animal, in the front surface above the urine passage portion (Figure 1A).
Ikegami fails to teach the animal litter box, wherein the access opening is disposed so as to be displaced toward one side in the left-right direction relative to a left-right-direction central position of the tray housing, the insertion opening is disposed so as to be displaced toward another side in the left- right direction relative to the left-right-direction central position, and the identification portion does not overlap the access opening in the left-right direction.
However, Carroll teaches the animal litter box, wherein the animal litter box comprises an access opening (passageway 222) for an animal, in the front surface (wall 210) above the urine passage portion, the access opening (222) is disposed so as to be displaced toward one side in the left-right direction relative to a left-right-direction central position of the tray housing (Figure 1), the insertion opening (opening 212) is disposed so as to be displaced toward another side in the left- right direction relative to the left-right-direction central position (Figure 1), and the identification portion does not overlap the access opening in the left-right direction (identification portion taught by Ikegami in same plane as insertion opening).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the access opening of Ikegami with the side location of Carroll, in order to allow the user access to the try, while the animal is entering or exiting the litter box, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Ito as applied to claim 15 above, and further in view of Matsuo (US 2014/0150727) and Goerz (US 2016/0219828).
Regarding Claim 16, Ikegami in view of Ito teaches the animal litter box of Claim 15.
Ikegami fails to teach the animal litter box, wherein a projection that projects upward is formed on a surface of the tray housing facing the lower surface of the tray, the identification portion is the protruding portion, the protruding portion colliding with the projection when the tray is being pulled out, the identification portion is disposed on each of the front-back-direction one side and the front-back-direction other side of the lower surface, and a number of the protruding portion on the front-back-direction one side differ from a number of the protruding portion on the front-back-direction other side.
However, Matsuo teaches the animal litter box, wherein a projection that projects upward is formed on a surface of the tray housing facing the lower surface of the tray, the identification portion is the protruding portion, the protruding portion colliding with the projection when the tray is being pulled out (shown below in edited Figure 6), the identification portion is disposed on each of the front-back-direction one side (Figure 6) and the front-back-direction other side of the lower surface.

    PNG
    media_image3.png
    420
    514
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located on the bottom of the tray as taught by Matsuo, in order for a variety of users, such as those with vision difficulties to quickly determine the correct orientation of the tray. Additionally, it would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have provided the protrusions on both sides of the tray, in order for the user to quickly determine the correct orientation of the tray, no matter which direction it is facing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Ito as applied to claim 17 above, and further in view of Takagi (AU 2015/384982).
Regarding Claim 18, Ikegami in view of Ito teaches the animal litter box of Claim 17.
Ikegami fails to teach the animal litter box, wherein the tray includes a handle at each end in the front-back direction, and the identification portion is formed in the handle.
However, Takagi ‘982 teaches the animal litter box, wherein the tray includes a handle at each end in the front-back direction, and the identification portion is formed in the handle (Fig 14; back handle is different from front handle and is therefore the identification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located on the handle as taught by Takagi ‘982, in order for a variety of users, such as those with vision difficulties to quickly determine the correct orientation of the tray.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or make obvious the combined limitations of applicant's Claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rydman (US 6523495), Anderson (US 2015/0164040), Maguire (US 6408790), and Scanlan et .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642